Citation Nr: 1212754	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  07-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Marine Corps from May 1964 to May 1967.  This service included approximately thirteen months in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the claims.  The RO in Montgomery, Alabama, currently has jurisdiction over the VA claims folder. 

It is noted that when the appellant originally appealed the May 2006 rating action, the issues that were on appeal were as follows:

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for colon cancer. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for bilateral knee arthritis.

Subsequent to perfecting his appeal, the appellant provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in October 2010.  A transcript of the hearing was prepared and has been included in the claims folder for review.  


The record reflects that in January 2009, prior to the appellant providing testimony before the Board, the Board remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for the purpose of obtaining possible VA and service records.  The claim was then returned to the Board for appellant review. 

In December 2010, the Board issued a Decision/Remand on the appellant's claim.  More specifically, the Board denied the appellant's claim for entitlement to service connection for colon cancer, hypertension, and bilateral knee arthritis.  The remaining two issues, those involving bilateral hearing loss and tinnitus, were remanded once again for the purpose of obtaining additional evidence pertinent to the appellant's claim.  The claim has since been returned to the Board for review.  

Upon reviewing the development that has occurred since December 2010, the Board finds there has been substantial compliance with its remand instructions.  The Board notes that the United States Court of Appeals for Veterans Claims, hereinafter the Court, has concluded that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record indicates that the AMC obtained the appellant's missing VA treatment records and it also obtained a VA audiological examination of the appellant.  The AMC collected all of the requested information and then issued a Supplemental Statement of the Case (SSOC) that confirmed the VA's previous denial.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its December 2010 Decision/Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).


FINDINGS OF FACTS

1.  While on active duty in the US Marine Corps, the appellant, who was a motor vehicle operator, was repeatedly exposed to the loud noises produced by weapons and artillery fire.  

2.  The appellant has been diagnosed as suffering from bilateral hearing loss and tinnitus. 

3.  A medical practitioner has opined that it cannot be medically determined whether the appellant's inservice noise exposure contributed to his current hearing impairment and tinnitus. 

4.  The appellant has credibly testified that he experienced tinnitus in service which continued after his discharge.  Moreover, the appellant has credibly testified about when he began experiencing hearing difficulties and the continuation of the symptoms over the years since he was released from the Marine Corps.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the appellant's favor, the appellant's bilateral hearing loss either began during or was otherwise caused by or the result of his military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.385 (2011). 

2.  Resolving all reasonable doubt in the appellant's favor, the appellant's tinnitus was incurred during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, since this decision represents a complete grant of the benefits sought on appeal, no further discussion of the VA's "duty to notify" and "duty to assist" obligations is necessary since no prejudice to the appellant can result.

As indicated on the front page of this action, the appellant has come before the VA asking that service connection be granted for his bilateral hearing loss and tinnitus.  He has claimed that while on active duty in the Marine Corps, he was repeatedly exposed to gunfire and loud artillery noise.  He has averred that since service, he has experienced ringing in the ears.  Moreover, since service, the appellant has stated that he has noticed a decrease in his ability to hear.  The RO has denied his claim for benefits and he has appealed to the Board for review.  

Under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when:  (1) a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307) and the service member presently has the same condition; or (2) a disease manifests itself during service (or during the presumptive period), but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the service member's present condition.  Savage v Gober, 10 Vet. App. 488, 495-98  (1997). 

To grant service connection, it is required that the evidence shows the existence of a current disability, an in-service disease or injury, and a link between the disability and the in-service disease or injury.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that ". . . a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Moreover, service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Additionally, in the case of sensorineural hearing loss, service connection is granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

The appellant's service records indicate that he served in the Republic of Vietnam as a Marine.  While stationed in-country, the appellant was exposed to gunfire and loud noises during his service.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

Even though hearing loss for VA purposes may not be demonstrated at separation, service connection for a current hearing loss disability can be established by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The record reveals that when the appellant was discharged from the Marine Corps in May 1967, a whispered voice test was accomplished which revealed hearing acuity of 15/15.  The Board notes however that the whispered voice test is not an assessment of hearing acuity at the time of discharge consistent with 38 C.F.R. § 3.385 (2011). 

In conjunction with this claim for benefits, the appellant underwent a VA audiological examination in August 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
45
50
65
70
LEFT
25
45
55
60
60

Speech audiometry revealed speech recognition ability of 70 percent in the right ear and of 70 percent in the left ear.  The appellant's average pure tone threshold measurements in decibels were 58 dB for the right ear and 55 dB for the left ear.  The examiner diagnosed the appellant with tinnitus and bilateral hearing loss.  

It is further noted that the examiner provided the following comments:

The release from active duty hearing test did not contain frequency specific audiometric data only a whispered voice test.  This test would likely miss a high frequency hearing loss or a unilateral hearing loss.  The evidence in the c-file documented service in Vietnam as a motor vehicle operator.  The veteran stated that he supplied ammunition for an artillery unit being exposed to loud noise without ear protection.  The loss displayed on this evaluation was more severe in the high frequencies.  Loud noise can cause a high frequency hearing loss.

The examiner went on to write that it he could not disassociate the appellant's inservice noise exposure as a cause for the appellant's current bilateral hearing loss and tinnitus.  He also said that it would be speculative to provide an opinion that was either supportive or dismissive of the appellant's assertions.  

In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since the Veteran filed his claim, his recitation of the symptoms produced by his bilateral hearing loss, and how long the condition has bothered him, has remained consistent.  The Board finds that the Veteran's written and spoken evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of the bilateral hearing loss consistent with his duties while serving on active duty in the Marine Corps, to include his assignment in Vietnam, to be credible and supported by the later diagnosis of an actual disorder.  Id. 

When, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."). 

Here the appellant has provided credible statements with respect to his hearing disability.  A VA audiologist has provided a non-opinion concerning the etiology of the appellant's current hearing loss disability.  It is specifically noted that the audiologist did not state that the appellant's hearing loss was not due to his military service.  The Board will therefore rely on the appellant's statements in order to resolve this matter. 

In light of the appellant's credible account of having bilateral hearing loss since being exposed to acoustic trauma during service, the current diagnosis of a bilateral hearing loss disability, and resolving doubt in the Veteran's favor, the Board finds that the bilateral hearing loss disability had its onset as a result of the Veteran's period of active service in the Marine Corps. 

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the service member shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

In view of the foregoing, the Board finds that the evidence is, at the very least, in equipoise.  Accordingly, the benefit of the doubt in resolving the issue on appeal shall be given to the appellant, and thus, service connection for bilateral hearing loss is warranted. 

As previously noted, the appellant has also claimed that he now suffers from tinnitus, that it began many years ago, and that it is his opinion that his tinnitus is due to or the result of noise exposure he experienced while on active duty.  A review of the service medical records fails to show any complaints involving tinnitus.  It is not until the appellant filed this claim for benefits that the appellant indicated that he was suffering from ringing in the ears.  Nevertheless, during his hearing before the Board, the Veteran talked about the noise exposure he had while in service, the lack of noise exposure he experienced after service, and the ringing in his ears he has endured since service. 

A VA audiologist has merely stated that the appellant now suffers from tinnitus.  He has not etiologically linked the appellant's current tinnitus with service nor has he linked the condition with the service member's post-service exploits.  

In sum, the probative evidence is as follows.  The Veteran experienced acoustic trauma in service.  The Veteran did not experience acoustic trauma after service.  The Veteran has indicated that he has suffered from tinnitus since service.  A VA audiologist has merely stated that it is possible that the tinnitus is related to service or that it may be related to some type of noise exposure the appellant experienced after service.  

In determining whether evidence submitted by a Veteran is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The service member's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since he filed his claim, his recitation of the symptoms produced by his tinnitus, and how long the condition has bothered him, has remained consistent.  The Board finds that his written and testimonial evidence is credible, probative, and it adds weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-156 (1996); also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of the tinnitus condition consistent with his military duties to be credible.  Unfortunately, there is no medical opinion on file as to the etiology of the current tinnitus, but the Board finds that, due to the self-reported nature of tinnitus, and a liberal application of the provisions pertaining to continuity of symptoms, none is needed.  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Accordingly, the benefit of the doubt is accorded to the appellant, and the claim is granted.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


